Case 1:18-cv-00871-AJT-JFA Document 23-1 Filed 12/10/18 Page 1 of 9 PageID# 149




          EXHIBIT A
Case 1:18-cv-00871-AJT-JFA Document 23-1 Filed 12/10/18 Page 2 of 9 PageID# 150



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 AMBER TROESTER,

                Plaintiff,

        v.
                                              CIVIL ACTION NO. 1:18-cv-00871 (AJT/JFA)
 CHS MIDDLE EAST, LLC,

                Defendant.



                             STIPULATED PROTECTIVE ORDER

        The parties in the above-captioned matter have agreed that these proceedings may

 involve the discovery and use of confidential, non-public, sensitive, or proprietary business,

 employment, tax, financial, and personally identifiable information, documents and other

 materials (“Confidential Information”).      Additionally, Plaintiff seeks a copy of a contract

 between Defendant and the Department of State. As this contract contains highly sensitive

 information regarding national security and the safety of Defendant’s employees, said contract

 shall be designated “For Attorneys’ Eyes Only.”

        To facilitate the disclosure of Confidential Information during the discovery phase of this

 matter only, the parties, through their respective attorneys of record, have jointly moved the

 Court to enter a Stipulated Protective Order (“Protective Order”) to protect the confidentiality of

 Confidential Information that may be produced or disclosed during discovery. The Court,

 having considered this issue, Orders that:

        1.      The parties to this litigation may designate as “Confidential” any document or

 deposition testimony upon making a good faith determination that it contains information

 protected from disclosure by statute or that should be protected from disclosure as confidential
Case 1:18-cv-00871-AJT-JFA Document 23-1 Filed 12/10/18 Page 3 of 9 PageID# 151



 personal information, medical or psychiatric information, trade secrets, personnel records, or

 such other sensitive commercial information that is not publicly available. For purposes of this

 Protective Order, the term “document” means all written, recorded, or graphic material, whether

 produced or created by a party or another person, and whether produced pursuant to the Federal

 Rules of Civil Procedure, a subpoena, an agreement or otherwise. The designation of documents

 shall be made by stamping the document as “Confidential” or “For Attorneys’ Eyes Only” on the

 face of every page containing Confidential Information prior to delivering a copy of same to the

 opposing party. For deposition testimony, such designation shall be made by identifying specific

 testimony as “Confidential” on the record at the deposition, or by designating line and page

 numbers in the transcript after receiving the transcript.

        2.      If any party determines that previously produced documents and/or other

 materials were inadvertently not designated as “Confidential” or “For Attorneys’ Eyes Only” the

 disclosing party may give written notice to counsel to the other party that such previously

 produced documents or other materials should be designated and treated as confidential. Upon

 the provision of such written notice, the previously produced documents or other materials shall

 be deemed Confidential Information subject to the terms and provisions of this Protective Order.

 In the event the documents or information were disclosed to a third party prior to receipt of such

 notice, such disclosure shall not be deemed a violation of this Protective Order.

        3.      Inadvertent disclosure by either of the parties or their respective employees,

 officers, representatives, agents, and/or attorneys of Confidential Information that falls within the

 protections of the attorney-client privilege and/or work product doctrine shall not operate to

 waive any rights or abilities to assert such privilege or privileges with respect to such disclosed

 documents and/or any other documents or other materials falling within the protection of such



                                                   2
Case 1:18-cv-00871-AJT-JFA Document 23-1 Filed 12/10/18 Page 4 of 9 PageID# 152



 privileges. Once the party receiving such Confidential Information is notified of the assertion of

 a privilege, the receiving party shall return the privileged items and any copies made of the

 items, whether in the party’s custody or previously disclosed to a third-party, to the disclosing

 party within five (5) business days of being notified of the assertion of the privilege.

          4.     All documents and information covered by this Protective Order, including all

 copies of such documents or information, must be maintained in the office of counsel of record

 in a secure location, with the exception of documents and/or information provided to the parties

 to this case or individuals employed to act as experts in this case. Counsel of record and the

 parties shall take all steps reasonably necessary to see that no person shall use, disclose, or record

 such Confidential Information for any purpose other than the preparation or conduct of this case.

 The parties will address the presentation of Confidential Information at trial prior to any such

 trial.

          5.     All Confidential Information disclosed pursuant to this Protective Order shall be

 used solely for the purpose of litigating the present matter, including any appeals or retrials, and

 not for any other purposes. Under no circumstances shall otherwise protected Confidential

 Information be disclosed to anyone other than the persons designated below, and such persons

 shall not disclose such protected information to anyone during or after the termination of this

 litigation, except pursuant to legal process. In the event legal process, including but not limited

 to a subpoena, is served covering protected Confidential Information, the party receiving the

 legal process shall give prompt notice of such legal process to counsel for the party producing

 the Confidential Information in order to allow counsel for the producing party to interpose an

 objection, seek a protective order, or seek other judicial relief prior to the return date.

          6.     Confidential Information shall be held in confidence and revealed only to counsel



                                                    3
Case 1:18-cv-00871-AJT-JFA Document 23-1 Filed 12/10/18 Page 5 of 9 PageID# 153



 of record in this case, including any paralegal and secretarial employees under counsels’ direct

 supervision; the parties to this case; employees of CHS with a need to know, as determined in

 CHS’ discretion; witnesses or potential witnesses in the current litigation; the Court before which

 this action is pending; court reporters; and such persons as are employed to act as experts in this

 case. A person who receives Confidential Information pursuant to the terms of this Protective

 Order shall not share such information with or disclose such information to any other person,

 including, but not limited to, any other witness or potential witness in this action.

        7.      Qualified recipients of documents marked “CONFIDENTIAL” shall include only

 the following: in-house counsel and law firms for each party and the secretarial, clerical and

 paralegal staff of each; the parties to this case; deposition notaries and staff; persons other than

 legal counsel who have been retained or specially employed by a party as an expert witness for

 purposes of this lawsuit or to perform investigative work or fact research; and deponents during

 the course of their depositions or potential witnesses of this case.

        8.      Prior to the release or disclosure of any Confidential Information to any person

 listed in paragraphs 6 or 7 (other than paralegal and administrative/secretarial employees and

 court officials or court reporters), counsel shall ensure that the individual has been apprised of

 the confidential nature of the material produced and of the existence of this Protective Order, has

 been provided with a copy of this Protective Order, and understands that the Court has the power

 to enforce this Protective Order. Furthermore, prior to the release or disclosure of Confidential

 Information, all individuals listed in paragraphs 6 or 7 (other than paralegal and

 administrative/secretarial employees and court officials or court reporters) shall sign a copy of

 the written acknowledgement attached to this Protective Order as Exhibit 1. Counsel for each

 party shall maintain a file of all original acknowledgements signed by persons to whom



                                                   4
Case 1:18-cv-00871-AJT-JFA Document 23-1 Filed 12/10/18 Page 6 of 9 PageID# 154



 Confidential Information is disclosed.

        9.       If a party discovers any breach of any provisions of the Protective Order, the

 party must promptly report the breach to the other Parties. If any confidential documents or

 information are disclosed to any person other than in the manner authorized by this Protective

 Order, the party responsible for the disclosure shall, upon discovery of the disclosure: conduct a

 diligent and prompt investigation of the circumstances of the disclosure, including the name and

 address of the person to whom the disclosure was made; make reasonable efforts to prevent

 disclosure by any such unauthorized person who receives Confidential Information including, if

 necessary, obtaining such information and documents back from the unauthorized person; and

 promptly inform all other counsel of all facts pertinent to the disclosure.

        10.     The parties may, within seven (7) days after receiving a deposition transcript,

 designate lines and/or pages of the transcript (and exhibits to depositions) as confidential by

 providing written notification to all other parties. All deposition testimony shall be deemed

 Confidential Information until the expiration of the aforementioned seven (7) days. Deposition

 testimony that is not marked as Confidential Information in accordance with the provisions of

 this paragraph before the expiration of the aforesaid seven (7) day period shall not be deemed to

 be Confidential Information subject to the terms and conditions of this Protective Order.

        11.     With respect to any document or information designated by a party to be

 confidential and covered by this Protective Order, the other party may object in writing to the

 designation within fourteen (14) calendar days of receiving notice of the designation. The

 parties agree to have a telephone conference concerning the matter within five (5) business days

 of receiving notice of the objection.       If the parties are unable to resolve the objections

 themselves, the party claiming confidentiality must file a motion with the Court (or otherwise



                                                   5
Case 1:18-cv-00871-AJT-JFA Document 23-1 Filed 12/10/18 Page 7 of 9 PageID# 155



 appropriately raise the issue with the Court), within ten (10) business days after the conference,

 to establish the confidential nature of the information, and the party asserting confidentiality

 shall retain the burden of proving that the information is entitled to protection as confidential

 under this Protective Order. The information shall continue to be treated as confidential and

 subject to the terms and provisions of this Protective Order until the Court renders a decision on

 the motion and to the extent that the Court’s ruling does not remove such protection.

        12.     Nothing in this Protective Order shall be construed to preclude the parties from:

 (a) seeking additional protection for any Confidential Information; (b) seeking a modification of

 this Protective Order; (c) objecting to discovery that it believes to be otherwise improper; (d)

 objecting to the production or admission of any Confidential Information at any hearing or trial;

 (e) filing a motion in limine to exclude certain evidence; (f) objecting to the disclosure of

 information otherwise non-disclosable pursuant to Federal or State statute or regulation; or (g)

 seeking a protective order preventing disclosure or limiting discovery of Confidential

 Information. Nor shall anything in this Protective Order be construed as a waiver of any

 applicable privilege or protections afforded by the attorney-client privilege, work product

 doctrine, or any other applicable privilege or doctrine.

        13.     Any disclosure of any portion of information protected by this Protective Order

 shall not waive any of the protections provided by this Protective Order with respect to any other

 protected information.

        14.     Upon final termination of this litigation, including any appeals or retrials, each

 person subject to this Protective Order shall return to the producing party all Confidential

 Information and any copies thereof within the party’s control or the control of those to whom the

 party has distributed such information. This information must be returned within twenty (20)



                                                  6
Case 1:18-cv-00871-AJT-JFA Document 23-1 Filed 12/10/18 Page 8 of 9 PageID# 156



 business days after final disposition of this matter, and each person must certify in writing to

 counsel for the producing party that all documents and all copies thereof have been returned. In

 the alternative, all Confidential Information and all copies thereof can be destroyed on the

 condition that counsel for the producing party receives a certification in writing from each person

 to whom Confidential Information was disclosed that all documents and all copies thereof have

 been destroyed.



 SO ORDERED this ______ day of __________________________, 2018.




                                               _____________________________________
                                                    District Judge Anthony Trenga




                                                 7
Case 1:18-cv-00871-AJT-JFA Document 23-1 Filed 12/10/18 Page 9 of 9 PageID# 157



                                            EXHIBIT 1

                                CONFIDENTIAL AGREEMENT

         The undersigned, whose assistance or testimony is required in the preparation or trial of

 the action entitled Amber Troester v. CHS Middle East, LLC, has read the annexed Stipulated

 Protective Order (“Protective Order”), understands its contents, agrees to be bound by the terms

 of this Protective Order, and hereby undertakes to make no disclosures of confidential

 information disclosed to him or her.        The undersigned understands that violation of this

 Protective Order is punishable as contempt of Court and the undersigned agrees to submit to the

 exercise of personal jurisdiction before the U.S. District Court for the Eastern District of Virginia

 insofar as necessary to enforce this Protective Order.




                                               _________________________________
                                               Name (Print or Type)




                                               ___________________________________
                                               Signature



                                               ____________________________________
                                               Date




 WSACTIVELLP:10206361.4




                                                  8
